Citation Nr: 0812941	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-24 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for status post right hip 
fracture, total hip replacement. 

2.  Entitlement to service connection for status post left 
total hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL 

Appellant



ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from June 1981 to June 1985. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the record and finds that additional 
development is required in the present case.  Specifically, 
the veteran submitted a letter in September 2007 requesting a 
hearing before the Board. A hearing was scheduled; however, 
in a January 2008 facsimile, he requested that the hearing be 
postponed due to a scheduling conflict. 

The Board rescheduled the veteran's hearing for March 2008. 
In a facsimile received prior to the hearing, he requested 
that the hearing be changed to a video conference. He stated 
in his letter that he was unable to travel to the live 
hearing because of health complications. This hearing has not 
yet been rescheduled. Moreover, the record does not indicate 
that he has withdrawn his hearing request.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
video conference hearing before a 
Veteran's Law Judge at the Hartford, 
Connecticut, RO.  He should be apprised 
of the next available date for such a 
hearing.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

